DETAILED ACTION
Status of Claims
Claims 1-19 have been canceled.
Claims 20-39 are newly added.
Claims 20-39 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 20-29, is directed to a machine. Additionally, the method, as claimed in claims 30-39, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of extracting attributes from product titles. Specifically, representative claim 20 recites the abstract idea of:
retrieving a title associated with a product listing and historical product title data;
extracting at least one tag;
generating using the at least one tag and an algorithm hat relies on the historical title data, a first combination of one or more attributes;
determining whether the product listing includes at least one plurality of product options and if so: determining, for each product option in the plurality of product options, a second combination of one or more attributes; and generating a plurality of produ7ct identifiers, wherein each determined second combination is associated with one of the plurality of product identifiers; and
if the title does not include at least one plurality of product options, generating a product identifier associated with the first combination.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 20 recites the abstract idea of extracting attributes from product titles, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 20 is a certain method of organizing human activity because extracting attributes from product titles is a commercial or legal interaction because it is a sales activity. 
Additionally, the recited limitations of representative claim 20 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including observation, evaluation, judgment, opinion)”. In this case, extracting attributes from product titles by generating first combinations and determining whether there are a plurality of product options to determine second combination and generate product identifier are types of observation or evaluation.
Thus, representative claim 20 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 20 includes additional elements such as a computer-implemented system, memory , processor, and machine learning algorithm. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of extracting attributes from product titles occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of extracting attributes from product titles and, thus, representative claim 20 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 20 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 20 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim20 simply conveys the abstract idea itself of facilitating generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 20 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 20 is ineligible.
Dependent Claims 21-29 do not aid in the eligibility of independent claim 20. For example, claims 21-29 merely further define the abstract limitations of claim 20.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 20: at least one data structure (Claim 26). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Dependent claims 21-25 and 27-29 do not recite additional elements supplemental those recited in claim 20. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 20.
Thus, dependent claims 21-29 are also ineligible.
Independent claim 30 recites the same abstract idea recited in representative claim 20. Independent claim 30 recites the additional elements of a computer-implemented method, memory, processor, and machine learning algorithm. The additional elements in independent claim 30 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 20.
Similarly, the dependent clams 31-39 do not recite additional elements supplemental those recited in claims 21-29. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 21-29, respectively.
Thus, dependent claims 31-39 are also ineligible.

Allowable Subject Matter
Claims 20-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is More et al. (US 2019/0066185) disclosing a tokenization model to help to create training database, determine titles, and compare to brand names. See at least Fig. 6. Another piece of pertinent prior art is Dagan et al. (US 2018/0101893) disclosing using machine learning to help extract item features and create product titles. See at least paragraph [0078], [0085], [0102]-[0105]. Another piece of pertinent prior art is Wang et al. (US 2019/0079925) disclosing acquiring a product title and extracting at least one descriptor from the product title and using that information along with historical behavior to reconstruct the product title in order to improve efficiency of finding preferred products. See at least abstract, paragraph [0011], [0014], [0016], [0019]. Another piece of pertinent prior art is NPL “Multi-Modal Product Title Compression” (Lianhai Miao, Da Cao, Juntao Li, and Weili Guan, Multi-Modal Product Title Compression, 2020, Information Processing and Management, VOlume 57, Issue 1, (2020) 102123, pages 1-12.) disclosing product title compression to avoid irrelevant words and preserve important information by using a special model. See pages 1-12. However, none of these references, nor any others, expressly provide for either alone or in combination, the claims of Applicant’s claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625       

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625